DETAILED ACTION
This Final Office action is in response to Applicant’s RCE filing on 01/25/2021.  Claims 1-47 are pending, with claims 2-8, 17-40, 42, 43, and 47 withdrawn from consideration.  Claims 1, 9-16, 41, and 44-46 are examined below.  The earliest effective filing date of the present application is 09/05/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first data acquisition assembly configured to” in claim 1.  The generic placeholder is “a first data acquisition assembly” and this “assembly” performs the recited function.  This assembly is not recited with sufficient structure to perform the recited function.  The examiner notes that this limitation does recite “via a mobile device” but the assembly is not tied to the mobile device.  The assembly somehow captures data from the mobile device, such as by camera or the human eye.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
The examiner notes that Applicant has elected “Embodiment 1” as shown in Applicant’s originally-filed Specification at at least [0077-121].    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0279185 to Cheng (“Cheng”) in view of U.S. Pat. Pub. No. 2015/0032559 to Sonnendorfer et al. (“Sonnendorfer”).
With regard to claims 1 and 46, Cheng discloses the claimed data capture system for use within a venue, comprising: 
 	a data capture device repository housing a plurality of data capture devices, each of the plurality of data capture devices configured to capture product data, each of the plurality of data capture devices having a respective housing configured to be handled by an operator (see [0006] [0039], where smartcart is a repository for multiple data capture devices, where the cart is a repository for the “plurality of data capture devices” such as “touchscreen computer 13” where input and data capturing are performed through the “touch” sensitive screen, and at least “weight sensor 5”, “code-scanning device 9”, “monitoring device 8”, “positioning device 12” etc.; The examiner notes that the system claim only requires that each respective housing of each data capture device be “configured to be handled by an operator.”  This does not mean that they are “handled” it just means that they are configured in such a way that they are configured to be handled, or capable of being handled by a user, such as having something that is touchable. The examiner notes that the touchscreen computer has a housing as shown in Fig. 3 and is configured to be handled by an operator as the name suggests that the user touches at least the screen housing.  The examiner finds that the other data capture devices with respective housing are all “configured to be handled by an operator,” as claimed.  For instance, the weight sensor, or scale, can be “handled” by the user as the user places the item on the scale and touches the scale; The positioning device as shown Fig. 3, 12, is part of the terminal that is directly facing where the user touches, although separate from the touchscreen, and is clearly capable of being handled by the user; the same goes for the monitoring device and code-scanning device); 
 	a first data acquisition assembly configured to capture, via a mobile device associated with a customer, customer data associated with the customer (see [0028], “then realizing user login by inputting the mobile phone number, scanning the personal QR code, or scanning the scan code of WeChat through the touchscreen computer on the intelligent shopping cart;” e.g. where the WeChat code is presented on the user’s mobile device and then scanned); and 
a server having at least one hardware processor (see [0012], [0019], [0088]), the server being communicatively coupled to at least one of the data capture device repository and the first data capture module (see [0012], [0014], [0015], [0016], [0019] “and simultaneously sending the commodity information [from the data capture device] to the server wirelessly to retrieve the original information of the corresponding commodity.”), the server being configured to, upon the first data capture module capturing the customer data associated with the customer, associate one of the plurality of data capture devices with at least one of the customer and the customer data associated with the customer, resulting in an associated data capture device (see [0032] “The intelligent shopping cart can further realize the innovative modes of binding membership card, real-name shopping, mobile phone online shopping and supermarket delivery through installation of intelligent APP software, and completely solve the problem of slow payment speed at the current stage through mobile payment.”; [0033]; [0042] where the cart (e.g. repository) is linked with the customer data; [0049]).  
 	Cheng is silent regarding the limitation of, “wherein the data capture device repository is configured to lockingly house each of the plurality of data capture devices, and wherein the data capture device repository is further configured to unlock the associated data capture device for removal of the associated data capture device from the data capture device repository upon a receipt of an unlock signal.”
 	However, while there are several references that teach this limitation, the examiner refers to Sonnendorfer at e.g. [0027], [0043-45], [0047], [0070] to show that it would have been obvious to one of ordinary skill in the device locking art at the time of filing to modify Cheng with the ability to lock a device onto a repository (such as the shopping cart of Cheng), and then in response to a proper release signal, to unlock the device from the repository/shopping cart (see e.g. [0047], “Such a block is a fingerprint reader integrated into the mount or disposed on the shopping cart.  A further option resides in controlling the unlocking function via an app, which is supplied by the trading company for example.  The mount makes it possible to provide such electronic securing and unlocking functions on the shopping cart.  The energy storage device of the mount ensures that the shopping cart and the components thereof are reliably supplied with energy.  In particular, the energy is always supplied when the mount and thus the shopping cart are used by a customer.  Thus, the mount enables a provision of electrical and/or electronic 
	Therefore, it would have been obvious to one of ordinary skill in the shopping cart art at the time of filing to modify Cheng with the ability to lock a device onto a shopping cart, and then in response to a proper release signal, to unlock the device from the shopping cart, as shown in Sonnendorfer, where this is performed in order to secure the devices to the shopping cart against unauthorized removal.  See Sonnendorfer at [0027] and [0046-47].

	With regard to claim 41, Cheng further discloses:  7a network of sensing units disposed throughout the venue, the network of sensing units being communicatively coupled to the server and being configured to track products within the venue, the network of sensing units being further configured to track at least one of the mobile device and the associated data capture device (see e.g. various LED positioning light(s) at [0006], [0033], [0042] “A plurality of positioning devices 12 are arranged at different positions of the cart body.  Each positioning device 12 can be configured at the top of the intelligent terminal device 3 or on the shopping device 6.  The angle of each positioning device 12 is directed toward the roof of the supermarket or the shopping shelf.  The positioning devices 12 are used in combination for receiving the signals sent by the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store)).  However, Cheng is silent regarding where the server is further configured to generate an alert upon a detection of the associated data capture device capturing, at a capture location, product data associated with a scanned product having a predefined stock-keeping location that is different from the capture location.  

	With regard to claim 44, Cheng further discloses: a network of sensing units disposed throughout the venue, the network of sensing units being communicatively coupled to the server and being configured to track the mobile device within the venue, wherein the server is further configured to locate the associated data capture device based the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store)).  

	With regard to claim 45, Cheng further discloses:  8a network of sensing units disposed throughout the venue, the network of sensing units being communicatively coupled to the server and being configured to track the associated data capture device within the venue, wherein the server is further configured to locate the mobile device based on a location of the associated data capture device (see e.g. various LED positioning light(s) at [0006], [0033], [0042] “A plurality of positioning devices 12 are arranged at different positions of the cart body.  Each positioning device 12 can be configured at the top of the intelligent terminal device 3 or on the shopping device 6.  The angle of each positioning device 12 is directed toward the roof of the supermarket or the shopping shelf.  The positioning devices 12 are used in combination for receiving the signals sent by the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store)).  


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Sonnendorfer, in view of U.S. Pat. Pub. No. 2013/0151335 to Avadhanam et al. (“Advahanam”).

	With regard to claim 9, Cheng further discloses: a plurality of wireless access points disposed within the venue, each of the plurality of wireless access points being communicatively coupled to the server (see e.g. various LED positioning light(s) at [0006], [0033], [0042] “A plurality of positioning devices 12 are arranged at different positions of the cart body.  Each positioning device 12 can be configured at the top of the intelligent terminal device 3 or on the shopping device 6.  The angle of each positioning device 12 is directed toward the roof of the supermarket or the shopping shelf.  The positioning devices 12 are used in combination for receiving the signals sent by the positioning devices arranged in the supermarket from multiple views, and sending the received signals to the intelligent terminal device 3.” (emphasis added to show that there can by a plurality of LED positioning lights located throughout the store), wherein the mobile device includes a wireless communication module and a mobile application (app) implementing a graphical user interface (GUI), the mobile app configured to execute instructions, via one or more processors of the mobile device ([0032]).  However, Cheng is silent regarding the following: activate the wireless communication module; establish a wireless connection to at least one of the plurality of wireless access points, resulting in a wireless communication link; and establish a connection to the server via the wireless communication link.  
	Advahanan teaches at e.g. [0019-23] that it would have been obvious to one of ordinary skill in the wireless art at the time of filing to modify Cheng’s in store system with the ability to have “WiFi access points”, as claimed, within a store, and to configure a mobile device to be able to communicate over the wireless link to a server, where this is performed in order to allow a mobile device user to communicate to a store server, via the store’s wireless link, so that the user can enhance the shopping experience by providing and receiving more data regarding the shopping.

18.	With regard to claim 10, Cheng further discloses where the mobile app is configured to automatically execute the instructions upon being launched on the mobile device (see [0019]).  
 	However, Cheng is silent regarding where the application is configured to automatically execute instructions upon the app being launched.  Advahan teaches at e.g. [0020] “And the 
  

19.	With regard to claim 11, Cheng further discloses where the mobile app is configured to automatically execute the instructions upon detecting an entry of the customer into the venue ([0028]).  
However, Cheng is silent regarding where the application is configured to automatically execute instructions upon detecting the user.  Advahan teaches at e.g. [0020] that it would have been obvious to one of ordinary skill in the wireless access point art at the time of filing to modify Cheng’s in store system with the ability to, upon detecting the user, automatically execute instructions to launch the application and perform trigger functions, where this is performed in order to automatically open a user’s app when they are detected.  

20.	With regard to claim 12, Cheng further discloses where the mobile app is configured to automatically execute the instructions upon reading an encoded message provided by the venue (see published claim 10, “scanning a scan code by a mobile application through the touchscreen computer on the intelligent shopping cart”).  


	With regard to claim 13, Cheng further discloses where the encoded message is provided in a form of a barcode (see published claim 10, QR code).  

With regard to claim 14, Cheng further discloses where the encoded message is provided in a form of a radio signal ([0006].  

With regard to claim 15,  Cheng further discloses the mobile app is configured to automatically execute the instructions upon reading an encoded message provided by the venue (see published claim 10).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Sonnendorfer, in view of Advahanam in further view of U.S. Pat. Pub. No. 2014/0162600 to Chang et al. (“Chang”).

With regard to claim 16, Cheng further discloses where the first data capture module is configured to capture customer data associated with the customer by reading a barcode presented on GUI [0228].  
 	However, Cheng does not disclose the following: the barcode including credentials of the mobile device, and wherein the server is further configured to establish the wireless communication link at least in part based on the credentials of the mobile device.  
	Chang teaches at e.g. Fig. 2B and [0051-52] that it would have been obvious to one of ordinary skill in the wireless art at the time of filing to modify Cheng’s system with the ability to include barcode that includes identifier(s) of mobile device, where this is used in creating connection link, in order to determine an identifier for the mobile device so that wireless connection can occur.  

Response to Arguments
Applicant’s arguments filed on 01/25/2021 have been fully considered and are not found to be persuasive.  
Applicant argues that “the shopping cart of D1 cannot be equated with a data capture device repository housing a plurality of data capture devices because it only holds a single device.”  The examiner respectfully disagrees.  As found above, see D1 at [0006] [0039], where smartcart is a repository for multiple data capture devices, where the cart is a repository for the “plurality of data capture devices” such as “touchscreen computer 13” where input and data capturing are performed through the “touch” sensitive screen, and at least “weight sensor 5”, “code-scanning device 9”, “monitoring device 8”, “positioning device 12” etc..
Next, Applicant argues that the cited references do not teach the amended limitation of, “each of the plurality of data capture devices having a respective housing configured to be handled by an operator.”  The examiner respectfully disagrees.  For this amended limitation, the examiner referred to the embodiment of D1 that had been previously recited, at “The examiner notes that the system claim only requires that each respective housing of each data capture device be “configured to be handled by an operator.”  This does not mean that they are “handled” it just means that they are configured in such a way that the are configured to be handled, or capable of being handled by a user, such as 
Next, Applicant argues that D2 does not teach “wherein the data capture device repository is configured to lockingly house each of the plurality of data capture devices, and wherein the data capture device repository is further configured to unlock the associated data capture device for removal of the associated data capture device from the data capture device repository upon a receipt of an unlock signal.”  As shown above, the repository is the shopping cart of D1/D2; D2 teaches locking a data capture device to the shopping cart; MPEP 2144.04(VI)(B) Duplication of Parts, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)  D2 teaches a mount, or mounts, that lock and unlock onto the side of a shopping cart, where the mounts further lock/unlock a data capture device such as a mobile device onto the shopping cart.  Accordingly, when D1 and D2 are combined, as found above, D2 is provides the adiditonal feature of being able to remove a data capture device (such as a weighing device of D1, or touch screen device, or code scanning device) upon receiving a signal of D2 to unlock the device, such as a matched fingerprint and successful authentication signal.  The motivation to combine these references is, as found above, to provide the additional benefit of securing the devices to the shopping cart against unauthorized removal.  See D2 at [0027] and [0046-47].
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687